Name: 2005/855/EC: Commission Decision of 30 November 2005 amending Decision 2005/734/EC laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (notified under document number C(2005) 4687) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  natural environment
 Date Published: 2005-12-02; 2006-12-12

 2.12.2005 EN Official Journal of the European Union L 316/21 COMMISSION DECISION of 30 November 2005 amending Decision 2005/734/EC laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (notified under document number C(2005) 4687) (Text with EEA relevance) (2005/855/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) To monitor the situation in the Member States, the Commission adopted Decision 2005/732/EC of 17 October 2005 approving the programmes for the implementation of Member States' surveys for avian influenza in poultry and wild birds during 2005 and laying down reporting and eligibility rules for the Community financial contribution to the implementation costs of those programmes (2). (2) In order to reduce the risk of highly pathogenic avian influenza caused by Influenza A virus of subtype H5N1 being introduced into poultry farms and other premises where birds are kept in captivity via wild birds, Commission Decision 2005/734/EC of 19 October 2005 laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (3) was adopted. (3) Pursuant to that Decision, Member States are to identify individual holdings keeping poultry or other captive birds which, according to epidemiological and ornithological data, should be considered particularly at risk from the avian influenza A virus of subtype H5N1 spreading via wild birds. (4) In the light of the epidemiological and ornithological developments, provision should be made to review such risks on a regular and ongoing basis with a view to adjusting the areas identified as particularly at risk. (5) Clarification is necessary with regard to the epidemiological role of birds participating in point-to-point races within the framework of cultural events. (6) In addition, provision should be made for the period of application of the measures provided for in Decision 2005/734/EC to be extended in the light of the epidemiological and ornithological developments. (7) Decision 2005/734/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/734/EC is amended as follows: 1. in Article 1, the following paragraph 4 is added: 4. Member States shall regularly review the measures they have taken pursuant to paragraph 1 and in the light of the surveys they have carried out in accordance with Decision 2005/732/EC in order to adjust to the changing epidemiological and ornithological situation the areas of their territory that they have identified as being particularly at risk from the introduction of avian influenza.; 2. in Article 2a, paragraph 2 of is replaced by the following: 2. Member States shall ensure that the bringing-together of poultry and other birds at markets, shows, exhibitions and cultural events, including point-to-point races of birds, is prohibited. However, the competent authority may authorise such gatherings of poultry and other captive birds, provided that the result of a risk assessment is favourable.; 3. in Article 4, 1 December 2005 is replaced by 31 May 2006; 4. Annex I is amended in accordance with the Annex to this Decision. Article 2 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 274, 20.10.2005, p. 95. (3) OJ L 274, 20.10.2005, p. 105. Decision as amended by Decision 2005/745/EC (OJ L 279, 22.10.2005, p. 79). ANNEX In Annex I to Decision 2005/734/EC, the first indent of Part I is replaced by the following:  Location of the holding along migratory flight paths of birds, in particular where the birds are coming from central and eastern Asia, the Caspian Sea and the Black Sea areas, the Middle East and Africa;.